10-736-cr
         United States v. Weston

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of New
 4       York, on the 5th day of May, two thousand eleven.
 5
 6       PRESENT: JOHN M. WALKER, JR.,
 7                GUIDO CALABRESI,
 8                RICHARD C. WESLEY,
 9                         Circuit Judges.
10
11
12       UNITED STATES OF AMERICA,
13
14                             Appellee,
15
16                      -v.-                                                        10-736-cr
17
18       KEVIN JACKSON, AKA TREPPANTS, RYAN KING, VIVIAN MONTAQUE,
19       ANTHONY PHILLIPS, AKA CURTIS, DESMOND SHAW, KARL WILSON, AKA
20       BARRY, TAMARD CLEARY, AKA TOMMY, SHELDON FULLER, AKA ANDRE
21       BLAKE, AKA DAVID CAMPBELL, MARK BROWN, AKA BLACKBUD, AKA
22       BLACKS, AKA KIRK WATSON, CONRAD COOPER, AKA DERVIN, ROBERT
23       DELEON, AKA BOBBY SOCKS, AKA ROBERT MILLER, ENRICO THOMAS, AKA
24       MENG FENG, AKA RICO, STEPHEN MATTIS, MAXINE DAVIS, KEVON HOLT,
25       LEWIS CARRIDES, AKA DIBBLE, TEDANE MUIR, AKA SAMPSON,
26       GRANDVILLE NEWELL, AKA SHERLOCK, AKA DONALD THOMAS, MATTHEW
27       MARTIN, AKA BLACKS,
28
29                             Defendants,
30
31       BOBBY WESTON, AKA BADNESS,
32
33                             Defendant-Appellant.
34
 1
 2   FOR APPELLANT:       FLORA EDWARDS, New York, NY.
 3
 4   FOR APPELLEE:        STEVE C. LEE (Andrew L. Fish, on the
 5                        brief), Assistant United States Attorneys,
 6                        for Preet Bharara, United States Attorney
 7                        for the Southern District of New York, New
 8                        York, NY.
 9
10       Appeal from an order of the United States District

11   Court for the Southern District of New York (Castel, J.),

12   which denied Appellant’s third motion for a new trial.

13       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

14   AND DECREED that the district court’s order is AFFIRMED.

15       Appellant Bobby Weston appeals from an order of the

16   United States District Court for the Southern District of

17   New York (Castel, J.), which denied his third motion for a

18   new trial.    We assume the parties’ familiarity with the

19   underlying facts, the procedural history, and the issues

20   presented for review.

21       We review the district court’s decision for abuse of

22   discretion.     United States v. Stewart, 433 F.3d 273, 295 (2d

23   Cir. 2006).     This court disfavors motions for a new trial,

24   United States v. Gambino, 59 F.3d 353, 364 (2d Cir. 1995),

25   and has directed district courts to grant new trials only in

26   exceptional circumstances, United States v. Sanchez, 969

27   F.2d 1409, 1414 (2d Cir. 1992).     “The ultimate test is

                                     2
 1   whether letting a guilty verdict stand would be a manifest

 2   injustice.   There must be a real concern that an innocent

 3   person may have been convicted.”   United States v. Canova,

 4   412 F.3d 331, 349 (2d Cir. 2005) (internal quotation marks

 5   and ellipsis omitted).

 6       We have reviewed the district court’s order and

 7   conclude the court did not abuse its discretion by denying

 8   Weston’s third motion for a new trial.   The district court

 9   provided numerous reasons for denying Weston’s motion, all

10   of which were well within the court’s discretion.   We have

11   considered all of Weston’s other arguments on appeal and

12   find them without merit.   Accordingly, the district court’s

13   order denying Weston’s third motion for a new trial is

14   AFFIRMED.

15                               FOR THE COURT:
16                               Catherine O’Hagan Wolfe, Clerk.
17
18




                                   3